Exhibit 10.12

VOTING AGREEMENT

THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 22nd
day of March, 2012, by and among Dialogic Inc., a Delaware corporation (the
“Company”) and                     (the “Stockholder”).

WITNESSETH

WHEREAS, the Board of Directors of the Company on March 14, 2012 determined to
proceed with a debt restructuring and the sale of common stock, directly or upon
exercise or conversion of any derivative security, including without limitation,
the issuance of shares of common stock (x) in lieu of accrued and unpaid
interest on outstanding debt of the Company, (y) upon exercise of warrants to
purchase up to 18 million shares of common stock and/or (z) upon conversion or
exchange of any outstanding debt of the Company or upon payment of cash
therefor, all on terms substantially similar to those presented to the Board of
Directors (collectively, the “Financing”);

WHEREAS, the Stockholder is a holder of record and the “beneficial owner”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
certain shares of capital stock of the Company; and

WHEREAS, in connection with the consummation of the Financing, and in order to
induce certain funds and/or entities affiliated with Tennebaum Capital Partners,
LLC (“TCP”) to participate in the Financing, the Stockholder has agreed to
provide for the future voting of their shares of the Company’s capital stock as
set forth below.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

SECTION 1. Voting.

1.1 Stockholders Shares. The Stockholder agrees to hold all shares of voting
capital stock of the Company registered in its name or beneficially owned by it
as of the date hereof and any and all other securities of the Company legally or
beneficially acquired by the Stockholder after the date hereof and on or prior
to the date of the Stockholders Meeting (as defined below) (hereinafter
collectively referred to as the “Stockholder Shares”) subject to, and to vote
the Stockholder Shares in accordance with, the provisions of this Agreement.

1.2 Purchase Agreement and Financing. At any meeting of stockholders of the
Company, however called, and in any action by written consent of the Company
stockholders (the “Stockholders Meeting”), the Stockholders shall vote all of
their respective Stockholders Shares to be voted in favor of the approval of the
Financing, and shall not vote in any manner against such Financing.

 

1.



--------------------------------------------------------------------------------

1.3 Successors. The provisions of this Agreement shall be binding upon the
successors in interest to any of the Stockholder Shares.

1.4 Other Rights. Except as provided by this Agreement or any other agreement
entered into in connection with the Financing, the Stockholder shall exercise
the full rights of a holder of capital stock of the Company with respect to the
Stockholder Shares, respectively.

1.5 No Disposition or Encumbrance of Stock. The Stockholder hereby covenants and
agrees that, until this Agreement has been terminated in accordance with its
terms, except as contemplated by this Agreement, such Stockholder shall not
offer or agree to sell, transfer, tender, assign, hypothecate or otherwise
dispose of, grant a proxy or power of attorney with respect to, or create or
permit to exist any security interest, lien, claim, pledge, option, right of
first refusal, agreement, limitation on such Stockholder’s voting rights, charge
or other encumbrance of any nature whatsoever (“Encumbrance”) with respect to
the Stockholder Shares, directly or indirectly, initiate, solicit or encourage
any person to take actions which could reasonably be expected to lead to the
occurrence of any of the foregoing; provided, however, that the Stockholder may
assign, sell or transfer any Stockholder Shares provided that any such recipient
of the Stockholder Shares has delivered to the Company a written agreement in a
form reasonably satisfactory to TCP that the recipient shall be bound by, and
the Stockholder Shares so transferred, assigned or sold shall remain subject to
this Agreement.

1.6 Company Cooperation. The Company hereby covenants and agrees that it will
not, and the Stockholder irrevocably and unconditionally acknowledges and agrees
that the Company will not (and waives any rights against the Company in relation
thereto), recognize any Encumbrance or agreement on any of the Stockholder
Shares subject to this Agreement unless the provisions of Section 1.5 have been
complied with. The Company agrees to use its reasonable best efforts to ensure
that at any time in which any stockholder approval is required, it will cause
the Stockholder to vote in favor of the Financing, to become party to and bound
by the terms and conditions of this Agreement and the Stockholder Shares held by
the Stockholder to be subject to the terms and conditions of this Agreement.

SECTION 2. Termination.

2.1 This Agreement shall continue in full force and effect from the date hereof
through the earliest of the following dates, on which date it shall terminate in
its entirety:

(a) the date as of which the parties hereto terminate this Agreement by written
consent; or

(b) June 30, 2012.

SECTION 3. Miscellaneous.

3.1 Ownership. The Stockholder represents and warrants to the Company that
(a) such Stockholder now owns, or will own upon the Stockholder Meeting, the
Stockholder Shares, free and clear of liens or encumbrances, and has not, prior
to or on the date of this Agreement, executed or delivered any proxy or entered
into any other voting agreement or

 



--------------------------------------------------------------------------------

similar arrangement other than one which has expired or terminated prior to the
date hereof, and (b) such Stockholder has full power and capacity to execute,
deliver and perform this Agreement, which has been duly executed and delivered
by, and evidences the valid and binding obligation of, such Stockholder
enforceable in accordance with its terms.

3.2 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.

3.3 Governing Law. This Agreement, and the rights of the parties hereto, shall
be governed by and construed in accordance with the laws of the State of
Delaware as such laws apply to agreements among Delaware residents made and to
be performed entirely within the State of Delaware.

3.4 Amendment or Waiver. This Agreement may be amended (or provisions of this
Agreement waived) only by an instrument in writing signed by the parties. Any
amendment or waiver so effected shall be binding upon each of the parties hereto
and any assignee of any such party.

3.5 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

3.6 Transfers to Affiliates. In the event the Stockholder transfers any of its
Stockholder Shares to an affiliate of such Stockholder, such Stockholder shall
cause such affiliate to do all things and execute and deliver all documents, as
may be necessary to have such affiliate execute a written agreement,
substantially in the form of this Agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
hereof as if such affiliate were a Stockholder.

3.7 Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Stockholder Shares by reason of any stock dividend, stock split,
combination of shares, reclassification or the like, such shares or securities
shall be deemed to be Stockholder Shares, as the case may be, for purposes of
this Agreement.

3.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same agreement.

 



--------------------------------------------------------------------------------

3.9 Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.

3.10 Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

3.11 Notices. Any notices required in connection with this Agreement shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written notification of receipt. All notices shall be
addressed to the holder appearing on the books of the Company or at such address
as such party may designate by ten (10) days advance written notice to the other
parties hereto.

3.12 Entire Agreement. This Agreement and the Exhibits hereto, along with the
Purchase Agreement and each of the Exhibits thereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof and no party shall be liable or bound to any other
in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein

[THIS SPACE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this VOTING AGREEMENT as of
the date first above written.

THE COMPANY:

 

DIALOGIC INC.

By:

 

 

Name:    

 

Title:

 

THE STOCKHOLDER:

 

By:

 

 

Name:

 

 

Title:

 

 

 